Case: 11-50207     Document: 00511612626         Page: 1     Date Filed: 09/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2011
                                     No. 11-50207
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

BOBBY L. FRANKLIN,

                                                  Plaintiff-Appellant

v.

D.J. LAUGHLIN, doing business as BWD Properties 2, L.L.C., a Nevada Limited
Liability Company, doing business as BWD Properties 3, L.L.C., a Nevada
Limited Liability Company, doing business as BWD Properties 4, L.L.C., a
Nevada Limited Liability Company; UNITED STATES OF AMERICA,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CV-1027


Before HIGGINBOTHM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Bobby Len Franklin, pro se, filed an application in the district court for
leave to proceed in forma pauperis (IFP) in a civil action. In considering the
application, the magistrate judge noted: that the United States District Court
for the District of Nevada (the Nevada court) had enjoined Franklin from filing,
without first obtaining leave of court, any civil action based on 80 acres of land

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50207    Document: 00511612626      Page: 2   Date Filed: 09/26/2011

                                  No. 11-50207

that he claims to have acquired from the Department of Interior pursuant to an
application filed in 1988 under the Desert Land Act (the 1988 DLE application);
that Franklin was required by the Nevada court to submit a copy of its
injunction with any proposed civil action and to certify and demonstrate that the
claim he wished to raise was never before raised and disposed of by any federal
district court; and that the Ninth Circuit Court of Appeals had affirmed the
Nevada court’s injunction. The magistrate judge determined that Franklin’s
proposed complaint was based on the 1988 DLE application, and that Franklin
had failed to comply with the filing requirements of the injunction.
      The district court accepted the findings and conclusions of the magistrate
judge, denied leave to proceed IFP, and entered judgment dismissing the case
with prejudice. The district court warned Franklin that the continued filing of
frivolous claims would result in imposition of a sanction. Franklin gave timely
notice of his appeal. The district court certified that Franklin’s appeal was not
taken in good faith, and it denied his request for leave to proceed IFP on appeal.
Franklin has applied to this court for leave to proceed IFP on appeal.
      By moving to proceed IFP, Franklin is challenging the district court’s
certification that his appeal is not taken in good faith. Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997). Thus, his request “must be directed solely to the trial
court’s reasons for the certification decision.” Id. This court’s inquiry into a
litigant’s good faith “is limited to whether the appeal involves ‘legal points
arguable on their merits (and therefore not frivolous).’” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983).
      Franklin does not dispute that his proposed complaint raises issues related
to his 1988 DLE application. Instead, he argues the merits of his claim, and he
contends that the failure to consider his claim will leave him without a remedy.
He contends that the district court had an independent duty to analyze his claim
and to determine if the Nevada court’s injunction was void ab initio under Rule
60(b)(4).

                                       -2-
   Case: 11-50207    Document: 00511612626       Page: 3    Date Filed: 09/26/2011

                                   No. 11-50207

      Under Rule 60(b)(4), a district court may relieve a party from a final
judgment for the reason that the judgment is void. FED. R. CIV. P. 60(b)(4). “A
judgment is void only if the court that rendered it lacked jurisdiction of the
subject matter, or of the parties, or it acted in a manner inconsistent with due
process of law.” Carter v. Fenner, 136 F.3d 1000, 1006 (5th Cir. 1998) (internal
quotation marks and brackets and citation omitted).
      The Nevada court noted that Franklin’s claim regarding his DLE
application had been the subject of at least seven lawsuits. The Nevada court
and other courts had determined repeatedly that Franklin had failed to exhaust
his administrative remedies, and that Franklin’s claim is barred by the statute
of limitations and the doctrine of res judicata.
      Franklin has not shown that the district court erred in determining that
he has had a full and fair opportunity to litigate his claim. He has not explained
why he believes that the Nevada court’s injunction is void; nor has he shown
that the district court erred in enforcing the Nevada court’s injunction. Because
Franklin has not shown that the district court erred in denying his request for
leave to proceed IFP or that he will raise a claim that has not been barred by the
Nevada court’s injunction, his request for leave to proceed IFP in this court is
DENIED, and the appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d
at 202 & n.24; 5TH CIR. R. 42.2. We CAUTION Franklin that the filing of
frivolous pleadings in this court or in any court subject to this court’s jurisdiction
will result in imposition of a sanction. To avoid imposition of a sanction,
Franklin should review any pending matters to ensure that they are not
frivolous.




                                        -3-